

115 HRES 104 IH: Reaffirming a strong commitment to the United States–Mexico partnership.
U.S. House of Representatives
2017-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 104IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2017Mr. Engel (for himself, Mr. Sires, Mr. Castro of Texas, Ms. Kelly of Illinois, Mr. Keating, Ms. Titus, Ms. Lee, Mr. Gallego, Mr. Vela, Mr. Polis, Mr. Gonzalez of Texas, Mr. Cárdenas, Mr. Meeks, Mr. Deutch, Mr. Grijalva, Ms. Roybal-Allard, Mrs. Napolitano, Mr. McGovern, Mr. Cicilline, Mrs. Torres, Mr. Schiff, Mr. Moulton, Mr. Smith of Washington, Mr. Cuellar, Ms. Barragán, Mr. Espaillat, Mr. Vargas, Ms. Maxine Waters of California, Mr. Panetta, Mr. Ted Lieu of California, Mr. Kennedy, Mr. Connolly, Mr. Ellison, Ms. McCollum, Ms. Schakowsky, Mr. Serrano, Mr. Cohen, and Ms. Lofgren) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONReaffirming a strong commitment to the United States–Mexico partnership.
	
 Whereas the United States–Mexico partnership is extremely important to citizens in both countries on a daily basis;
 Whereas when President Barack Obama left office on January 20, 2017, he left behind a relationship with Mexico and Mexican President Enrique Peña Nieto that was stronger than ever;
 Whereas, on July 25, 2016, President Obama stated, From our shared security to climate change, Mexico is a critical partner and is critically important to our own well-being. We’re not just strategic and economic partners, we’re also neighbors, and we’re friends, and we’re family including millions of Americans that are connected to Mexico by ties of culture and of language. And that’s why, as President, I’ve worked to deepen the partnership between our two nations.;
 Whereas the United States and Mexico launched the High Level Economic Dialogue on September 20, 2013, to help advance United States–Mexico economic and commercial priorities to promote mutual economic growth, job creation, and global competitiveness;
 Whereas Presidents George W. Bush and Felipe Calderón established the Mérida Initiative in 2007, which enabled a new level of security cooperation between the United States and Mexico;
 Whereas, on September 5, 2001, President George W. Bush stated that the United States has no more important relationship in the world than the one we have with Mexico.; Whereas the January 19, 2017, extradition of drug kingpin Joaquin El Chapo Guzmán to New York was a major victory for both countries that never would have been possible without a robust United States–Mexico partnership;
 Whereas the construction of a wall along the 2,000-mile southern border and demands that the Mexican Government pay for it are counterproductive and inconsistent with United States values;
 Whereas Mexican-Americans make an important contribution to the United States day in and day out and deserve to be valued and not disparaged; and
 Whereas the United States and Mexico are close friends and allies with deep person-to-person, family, and cultural ties: Now, therefore, be it
	
 That the House of Representatives— (1)reaffirms its strong commitment to the United States–Mexico partnership; and
 (2)encourages the President to prioritize a United States–Mexico relationship based on mutual respect. 